Citation Nr: 1542751	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  08-13 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right ankle disability, to include as secondary to service-connected bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1990 to December 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


REMAND

The Veteran asserts that his right ankle condition was caused by service.  In the alternative, the Veteran contends that his right ankle condition is secondary to his service-connected bilateral plantar fasciitis.  The Veteran's service treatment records indicate that the Veteran received in-service treatment for sore ankles, a right ankle sprain, shin splints, bilateral joint and ankle pain, and right ankle cellulitis.  

VA treatment records show that the Veteran underwent a right ankle arthroscopy in November 2007.  He reported a history of a right ankle inversion injury while working for the United States Postal Service in 2003.  The Veteran reported that the 2003 right ankle injury was the result of his service-connected bilateral plantar fasciitis.  A September 2007 VA examination showed a one-centimeter osteochondral lesion along the medial aspect of the talor dome, without evidence of bony defects or instability.  The September 2007 VA examiner opined that the osteochondral lesion was likely caused by a post-service injury.  The VA examiner was unable to determine if the post-service injury was caused by the Veteran's bilateral plantar fasciitis because the employment and medical records from the injury were not made available for review. 

In September 2011, the Board remanded the claim for additional development to determine whether the Veteran had a current right ankle disability, and if so, whether any current right ankle disability was related to service or was secondary to the Veteran's service-connected bilateral plantar fasciitis.  Accordingly, the Veteran underwent additional VA examination in November 2011.  The November 2011 VA examiner diagnosed degenerative joint disease of the right ankle status post arthroscopic repair of the lateral ligament.  With respect to direct service connection, the VA examiner opined that the Veteran's right ankle disability was "less likely than not" related to service but was instead most likely related to a 
post-service injury.  The VA examiner noted that the Veteran did not seek care for right ankle pain until 2007, 13 years after service.  The VA examiner noted the Veteran's reports of in-service treatment for cellulitis, bilaterally, in the ankles, a right ankle sprain, and shin splints.  With respect to secondary service connection, the November 2011 VA examiner concluded that the right ankle disability was "less likely than not" proximately due to or the result of the Veteran's service-connected bilateral plantar fasciitis or cellulitis in service.

Here, the Board finds that the November 2011 medical opinion is inadequate and inconsistent for the purpose of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not provide an adequate rationale reconciling all the medical evidence in the case.  First, although the VA examiner acknowledged the Veteran's multiple in-service treatments for right ankle problems, the VA examiner only provided an opinion with respect to cellulitis.  Second, the Board notes that the VA examiner based the opinion, at least in part, on the Veteran's delay in seeking treatment for the right ankle injury.  Specifically, the VA examiner states that the Veteran did not seek care until 2007, 13 years after service.  However, the examiner noted podiatry and presurgical reports from 2004 and 2007, respectively, where the Veteran reported ankle pain and instability many years prior.  Thus, contrary to the VA examiner's conclusion, the record reflects earlier post-service treatment for right ankle pain and instability.  As such, the Board finds remand is warranted in order to obtain a supplemental opinion with respect to whether any current right ankle disability was directly caused by an in-service injury or event.

In addition, the VA examiner did not address the issue of whether any current right ankle disability was aggravated by the Veteran's service-connected bilateral plantar fasciitis.  See Allen v. Brown, 7 Vet. App. at 449-50 (1995) (en banc) (finding that a VA nexus opinion stating that a claimed disorder is not "related to" a 
service-connected disability or that a service-connected disability was not an "etiological factor" in the onset of a claimed disorder does not answer the question of aggravation).  Stegall v. West, 11 Vet. Appt. 268 (1998) (finding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and the Board itself commits error as a matter of law in failing to ensure compliance).  Therefore, the Board finds remand is warranted in order to obtain a supplemental opinion with respect to whether any current right ankle disability was permanently worsened beyond its natural progression by the Veteran's service-connected bilateral plantar fasciitis.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

In light of the references to a 2003 post-service right ankle injury, the Board finds VA is on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The VA's duty to assist specifically includes requesting information from other Federal departments.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  As the record does not show that the RO has attempted to obtain pertinent United States Postal Service records, the Board finds remand is warranted to obtain any outstanding records.  

Additionally, as it appears the Veteran receives treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from November 2011 to the present.

Accordingly, the case is remanded for the following actions:  

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for his right ankle disability since service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the record any outstanding medical records from the VAMC in Newington, Connecticut pertinent to the right ankle disability claim, to include records of any evaluations of the right ankle completed since November 2011.  

The RO must request all pertinent records from the United States Postal Service, including medical records and/or administrative documents for the Veteran regarding a 2003 right ankle injury.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must obtain a supplemental medical opinion from the VA examiner who issued the November 2011 VA opinion.  If the November 2011 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Following a review of the records, the VA examiner must render a supplemental opinion as to whether any right ankle disability, to include osteochondral lesion along the medial aspect of the talor dome and degenerative joint disease, is related to the Veteran's active duty service.  The examiner must address the service treatment records reflecting the Veteran's multiple right ankle symptoms.    

The examiner must render a supplemental opinion as to whether any current right ankle disability, to include osteochondral lesion along the medial aspect of the talor dome and degenerative joint disease, is due to or aggravated by the Veteran's service-connected plantar fasciitis.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3. The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268. 

4. After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

